DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant claims a convolutional operation device that performs convolutional neural network CNN processing, the convolutional operation device comprising: an input sharing network comprising first input feature map registers and second input feature map registers arranged in rows and columns and configured to sequentially shift each input feature map, which is inputted in row units, in a row direction or in a column direction and output the shifted input feature map; a first multiply-accumulator MAC array connected directly to the first input feature map registers; an input feature map switching network configured to select any one of the first input feature map registers and the second input feature map registers; a second multiply-accumulator MAC array connected to the one selected by the input feature map switching network among the first input feature map registers and the second input feature map registers; and an output shift network configured to shift an output feature map outputted from the first MAC array and the second MAC array and transmit the shifted output feature map to an output memory. 
The primary reason for indicating reasons for allowance is the limitation in combination with all the limitations, wherein a first multiply-accumulator MAC array connected directly to the first input feature map registers; an input feature map switching network configured to select any one of the first input feature map registers and the second input feature map registers; a second multiply-accumulator MAC array connected to the one selected by the input feature map switching network among the first input feature map registers and the second input feature map registers.
Pineda – US 20180300138 
Pineda discloses a system for performing convolution operation that comprises register files and registers that are connected to multiple processing elements and multiplexers and the output of the processing elements are fed into a lookup table/memory. Pineda further discloses an input data that are sequentially shifted from the register file RF3-0 to register R3-R0 and feed to the processing elements PE3-PE0 [0069]. Furthermore, Pineda also disclose a mux as shown in figure 4 to select the input data to be shifted to the register for performing convolution operation. However, Pineda does not explicitly teach a first multiply-accumulator MAC array connected directly to the first input feature map registers; an input feature map switching network configured to select any one of the first input feature map registers and the second input feature map registers; a second multiply-accumulator MAC array connected to the one selected by the input feature map switching network among the first input feature map registers and the second input feature map registers.

Kato – US 20110239032
Kato discloses a system for performing convolution computation that includes a plurality of multipliers and adders connected to a shift register as shown in figure 2, and the output of the shift register is fed into non-linear conversion unit that comprises a lookup table. Kato further discloses that the shift register comprises a register chain to shift the cumulative values from the adder to the lookup table and the shift register 104 shifts data directly to the multiplier. However, Kato does not explicitly teach an input feature map switching network configured to select any one of the first input feature map registers and the second input feature map registers; a second multiply-accumulator MAC array connected to the one selected by the input feature map switching network among the first input feature map registers and the second input feature map registers.

	Shibata – US 20210004701
Shibata disclose a system for performing convolution computation that comprises a selector and a plurality of computing processors as shown in figure 8, wherein Shibata also discloses the selector determines which computing processor to be output destination of the input weight elements among the plurality of computing processors. Shibata further discloses that the input data and weight values are stored in different memories. However, Shibata does not explicitly teach a first multiply-accumulator MAC array connected directly to the first input feature map registers; an input feature map switching network configured to select any one of the first input feature map registers and the second input feature map registers; a second multiply-accumulator MAC array connected to the one selected by the input feature map switching network among the first input feature map registers and the second input feature map registers.
Therefore, none of the closest found prior art discloses the limitation wherein a first multiply-accumulator MAC array connected directly to the first input feature map registers; an input feature map switching network configured to select any one of the first input feature map registers and the second input feature map registers; a second multiply-accumulator MAC array connected to the one selected by the input feature map switching network among the first input feature map registers and the second input feature map registers. Thus, Claims 1-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.D./Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764
/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182